Citation Nr: 9917934	
Decision Date: 06/29/99    Archive Date: 07/07/99

DOCKET NO.  99-07 017	)	DATE
	)
	)


THE ISSUE

Whether attorney fees from past-due benefits may be awarded 
pursuant to the September 4, 1997, attorney fee agreement.


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.  The veteran had 
active service from March 1950 to March 1953.

In correspondence from the veteran's attorney received at the 
Board in April 1999, the issue of an earlier effective date 
for a total evaluation based on individual unemployability 
due to service-connected disabilities was raised.  It is not 
clear whether the RO has addressed this matter and, 
accordingly, this matter is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The Board entered a final decision which denied a total 
evaluation based on individual unemployability due to 
service-connected disabilities on January 24, 1997; a Notice 
of Disagreement was received by the VA with respect to that 
claim after November 18, 1988; and the veteran's attorney was 
retained on September 4, 1997, within one year of the date of 
the Board's decision.

2.  The written fee agreement signed by the veteran and his 
attorney in September 1997 provides that 20 percent of any 
past-due benefits was to be paid by the VA to the veteran's 
attorney.

3.  A rating decision dated March 9, 1999, resulted in past-
due benefits being payable to the veteran for the time period 
between August 1, 1989, and March 9, 1999.


CONCLUSION OF LAW

The requirements for payment of attorney fees by the VA from 
past-due benefits in the amount of 20 percent for a total 
evaluation based on individual unemployability due to 
service-connected disabilities for the period of time between 
August 1, 1989, and March 9, 1999, pursuant to the September 
4, 1997, attorney fee agreement have been met.  38 U.S.C.A. 
§ 5904 (West 1991 & Supp. 1998); 38 C.F.R. § 20.609 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A determination of basic eligibility for attorney fees paid 
by the VA from past-due benefits requires:  (1) A final 
decision promulgated by the Board, (2) a Notice of 
Disagreement pertaining to that decision, dated on or after 
November 18, 1988, (3) the retention of counsel not later 
than one year after the date of the Board's decision.  See 
38 U.S.C.A. § 5904(c); 38 C.F.R. § 20.609(c).  

In this case, the Board promulgated a final decision that 
denied a total evaluation based on individual unemployability 
due to service-connected disabilities on January 24, 1997.  A 
Notice of Disagreement pertaining to that decision was 
presumably received by the RO on or after November 18, 1988, 
since the United States Court of Appeals for Veterans Claims 
(Court) asserted jurisdiction and vacated the Board's January 
1997 decision.  See 38 U.S.C.A. §§ 7251, 7252 (West 1991 & 
Supp. 1999); Strout v. Derwinski, 964 F.2nd 1124, 1126 (Fed. 
Cir. 1992) ("Congress chose to limit the jurisdiction of the 
Veterans Court to cases in which a NOD had been filed on or 
after November 18, 1988.").  The record also reflects that 
the veteran and his attorney entered into a contingent fee 
agreement on September 4, 1997, to represent the veteran in 
connection with his claim for a total evaluation based on 
individual unemployability.  That agreement provided that 
20 percent of past-due benefits was to be paid by the VA to 
the veteran's attorney for representation.

Based on this evidence, the Board finds that the September 4, 
1997, attorney fee agreement satisfied the basic eligibility 
requirements under 38 U.S.C.A. § 5904(c) and 38 C.F.R. 
§ 20.609(c).  Clearly, the record includes a final decision 
promulgated by the Board, a Notice of Disagreement pertaining 
to that decision presumed to have been filed after November 
18, 1988, and documentation reflecting the Board's retention 
of counsel with a contingent fee agreement within one year of 
the Board's decision.

As indicated above, the veteran appealed the Board's decision 
to the Court, and in an Order dated December 19, 1997, the 
Court granted the parties Joint Motion to Remand the appeal, 
and the BVA decision was vacated.  The Board then remanded 
the case to the RO in June 1998 for additional development.  
During the course of that development, a rating decision 
dated in March 1999 granted the veteran's claim for a total 
evaluation based on individual unemployability due to 
service-connected disabilities.  That rating decision 
resulted in past-due benefits being payable to the veteran 
for the period of time between August 1, 1989, and March 9, 
1999.  An April 1999 letter to the veteran and his attorney 
indicated that past-due benefits payable to the veteran had 
been computed at $203,424, and that 20 percent of that 
amount, $21,912.40, had been withheld as representing the 
maximum attorney fee payable from those past-due benefits.  
Accordingly, the Board finds and concludes that attorney fees 
based on past-due benefits in the amount of 20 percent are 
payable by the VA for the period of time between August 1, 
1989, and March 9, 1999.



ORDER

Attorney fees from past-due benefits in the amount of 
20 percent for a total evaluation based on individual 
unemployability due to service-connected disabilities for the 
time period between August 1, 1989, and March 9, 1999, may be 
awarded pursuant to the September 4, 1997, attorney fee 
agreement.  


		
	S. L. KENNEDY
Member, Board of Veterans' Appeals

 


